Citation Nr: 0829353	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-37 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran's dates of service are not included in the claims 
file, except that he was reassigned to the Retired Reserve in 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the St. 
Louis RO Education Center, which denied the veteran's claim 
for educational assistance benefits under Chapter 1606, Title 
10, United States Code.  He failed to report for a 
videoconference hearing scheduled in April 2007.  

In his notice of disagreement received in October 2006, the 
veteran said, in essence, that if he was not entitled to 
educational assistance under Chapter 1606, he was entitled to 
another type of educational assistance.  This raised a claim 
for entitlement to VA educational assistance under a program 
other than Chapter 1606.  However, such claim has not been 
developed by the RO, and, therefore is not before the Board.  
The issue of entitlement to VA educational assistance under a 
program other than Chapter 1606 is REFERRED to the RO for 
initial consideration, to include notification and assistance 
as required under 38 C.F.R. §§ 21.1031, 21.1032 (2007).  


FINDING OF FACT

The veteran was voluntarily assigned to the Retired Reserve 
effective March 24, 2000, and does not claim that disability 
precluded his initiation or completion of a program of 
education while in the Selected Reserve.




CONCLUSION OF LAW

The criteria for eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. § 16132; 38 C.F.R. 
§§ 21.7520, 21.7540, 21.7550, 21.7551 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Educational benefits are available to qualifying members of 
the Selected Reserve under Chapter 1606, Title 10, United 
States Code.  See 10 U.S.C.A. § 16132. Regulations provide 
that a determination of an individual's eligibility for 
Chapter 1606 benefits is to be made by the Armed Forces.  38 
C.F.R. § 21.7540(a).  The service department notified VA, in 
August 2006, that the veteran had been voluntarily assigned 
to the Retired Reserve effective March 24, 2000.  As such, he 
is no longer in the Selected Reserve, which is a component of 
the Ready Reserve.  See 38 C.F.R. § 21.7520(a) (2007).  

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates: (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  A period of eligibility 
may be extended if the individual applies for an extension 
within a prescribed time period, and the individual was 
prevented from initiating or completing a program of 
education within the applicable time period, due to a 
physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).  

The veteran does not argue that he was prevented from 
attending school due to disability.  Rather, he contends that 
he was in service for 20 years, and attended school-part time 
during service, and he feels that he should be awarded 
benefits to attend school full-time now that he is retired.  
However, as he is retired from the Reserves, he is not 
eligible for benefits under Chapter 1606.  Therefore, based 
on the undisputed facts of record, there is no legal basis on 
which the appellant's claim can be granted.  As the law is 
dispositive in this case, the appeal is terminated due to 
absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).

As noted above, this decision does not address whether the 
veteran may be entitled to VA educational assistance under 
some other program; that issue has been referred to the RO 
for initial development and consideration.


ORDER

Entitlement to eligibility for educational assistance 
benefits under Chapter 1606, Title 10, United States Code, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


